Appeal from judgment, Supreme Court, Bronx County (Ira Globerman, J.), rendered July 1, 1993, convicting defendant, after a jury trial, of murder in the second degree, and sentencing him to a term of 25 years to life, held in abeyance and the matter remanded to Supreme Court, Bronx County, for a determination as to whether defendant was present for robing room conferences during which the potential biases of any prospective jurors were explored and the identities and ultimate disposition of any such jurors, and, if defendant was absent, whether defendant waived his presence.
Since the present record is inconclusive with respect to the above-mentioned issues, a reconstruction hearing is necessary. We have considered the other issues raised by defendant and find them to be without merit. Concur — Milonas, J. P., Ellerin, Wallach and Tom, JJ.